Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 13 May 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0287145) in view of Yu et al. (CN 108258193A, machine translation).
Regarding claim 1, Lee discloses a negative electrode for a lithium-ion battery [0009], comprising: a current collector (100) [0017]; and at least two graphite layers (210, 220) [0020-0021] with different lithium ion diffusion rates [0022-0025] covering a surface of the current collector in a stacked manner [0017] (Fig 1) but does not explicitly teach different capacity densities. 

    PNG
    media_image1.png
    163
    460
    media_image1.png
    Greyscale

Yu teaches negative electrode material layers adhered onto the surface of a current collector (Abstract) including graphite [0047] can be varied in the gram capacity value between the layers to achieve the same unit area capacity and compensation for the thickness of the respective material regions/layers [0044-0045].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide active material layers with different gram capacities (capacity densities) in the active material layers of Lee because Yu recognizes that modifications allow for compensation for thickness to achieve the desired unit area capacity.
Regarding claim 2, Lee discloses the negative electrode for the lithium-ion battery of claim 1, wherein the at least two graphite layers further comprise an innermost graphite layer in contact with the current collector and at least one non-innermost graphite layer facing away from the current collector (210, 220; Fig 1) [0020-0021] but does not teach a capacity density of the at least one non-innermost graphite layer is greater than a capacity density of the innermost graphite layer.  
Yu teaches the negative electrode material layers adhered onto the surface of a current collector (Abstract) including graphite [0047] can be varied in the gram capacity value between the layers to achieve the same unit area capacity and compensation for the thickness of the respective material regions/layers [0044-0045].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide active material layers with different gram capacities (capacity densities) in the active material layers of Lee because Yu recognizes that modifications allow for compensation for thickness to achieve the desired unit area capacity. 
Regarding claim 7, Lee discloses the negative electrode for the lithium-ion battery of claim 2, wherein a time for lithium ion intercalation in the non-innermost graphite layer is less than or equal to a time for lithium ion intercalation in the innermost graphite layer [0022-0025].  
Regarding claim 9, Lee discloses the negative electrode for the lithium-ion battery of claim 1, the at least two graphite layers cover two opposite surfaces of the current collector [0019].
	

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yu et al. as applied to claim 2 above, and further in view of Pan et al. (US 2011/0123866).
	The teachings of Lee and Yu as discussed above are herein incorporated.
Regarding claims 3-6, Lee does not explicitly disclose wherein the capacity densities of the at least two graphite layers gradually increase in a direction away from the current collector; wherein at least one group of a capacity per gram, a compacted density, or a graphite particle median diameter of the at least two graphite layers gradually increases in the direction away from the current collector; the capacity per gram of each of the graphite layers ranges from 300 to 365mAh/g, the compacted density of each of the graphite layers ranges from 1.55 to 1.85g/cm3, and the graphite particle median diameter of each of the graphite layers ranges from 5 to 25µm; and wherein the capacity density of the innermost graphite layer is at a lowest level of the graphite layer, and the capacity density of the innermost graphite layer ranges from 450 to 630mAh/cm3.
Pan teaches electrodes having a matrix of plurality of layers with functional gradients (Abstract) including density gradients [0036-0037], structural gradients (particle size) [0044] can provide improved performance based on optimization of the composition, structure, and organization among different regions within an electrode [0135].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the capacity density as a gradient in the electrode of Lee and Yu because Pan recognizes that the application of functional gradients including density and structural gradients allow for the improved performance by optimizing the composition, structure, and organization among the different regions of the electrode. Furthermore, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05)
	
Regarding claim 8, Lee discloses the negative electrode for the lithium-ion battery of claim 1, wherein: a thickness of each of the graphite layers ranges from 1 to 80 µm [0047-0050], but does not explicitly recognize a surface density of each of the graphite layers ranges from 0.001 g/cm2 to 0.3 g/cm2.  
	Pan teaches a first and second electrode layers surfaces form electrically and ionically conductive interfaces between each other [0045].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the electrode layers of Lee and Yu would have characteristics suitable for the interface between adjacent layers including surface density because Pan recognizes that such surfaces should form electrically and ionically conductive interfaces even when forming layers which are functionally different from each other.



Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2014/0377661) discloses an electrode for secondary batteries wherein the electrode mixture includes an electrode mixture layer A where the average diameter of the two active materials are different and mixture layer B includes active materials where the average diameters are the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727